Citation Nr: 1042505	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-04 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for status post 
hemilaminectomy with debridement and degenerative changes of the 
lumbar spine, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to December 
1972.
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
evaluation of status post hemilaminectomy with debridement and 
degenerative changes of the lumbar spine to 40 percent effective 
November 9, 2005.

The Board notes that the Veteran was scheduled for a Central 
Office hearing before a member of the Board in April 2008.  
However, in February 2008, the Veteran submitted a statement 
indicating that he wished to withdraw his hearing request.

The issue of entitlement to a TDIU as a result of the Veteran's 
low back disability has been raised by the record and is REMANDED 
to the RO via the Appeals Management Center (AMC).  VA will 
notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

The Veteran's status post hemilaminectomy with debridement and 
degenerative changes of the lumbar spine has been characterized 
by pain and forward flexion limited to 10 to 15 degrees at worst, 
but has not been productive of unfavorable ankylosis of the 
entire thoracolumbar spine or incapacitating episodes having a 
total duration of at least 6 weeks over a 12 month period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for status 
post hemilaminectomy with debridement and degenerative changes of 
the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5242, 5243 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a January 2006 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim for 
an increased rating, including evidence that his service-
connected disability has gotten worse.  The letter informed the 
Veteran of what information and evidence he must submit and what 
information and evidence will be obtained by VA.  The letter 
further advised the Veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  An April 2006 letter and a 
January 2008 letter advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the nature and 
symptoms of his condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on his 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (VCAA notice in a claim for increased rating need not 
be "veteran specific").  These letters also advised the Veteran 
of how the VA assigns an effective date.  In addition, the 
January 2008 letter also provided examples of information and 
evidence relevant to establishing an effective date.  The case 
was last adjudicated in December 2007.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the reports of VA 
examinations, VA treatment records, and letters from a VA 
physician.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by attending VA examinations, and submitting 
evidence and argument.  Thus, the Veteran has been provided with 
a meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning the 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 C.F.R. § 
4.7; and, evaluating functional impairment on the basis of lack 
of usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Id. at 594.  However, where 
an increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Veteran is currently rated for his status post 
hemilaminectomy with debridement and degenerative changes of the 
lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2010).  Diagnostic Code 5242, for degenerative arthritis of the 
spine, utilizes the General Rating Formula for Diseases and 
Injuries of the Spine.  The General Rating Formula for Diseases 
and Injuries of the Spine provides that, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, the following ratings will apply.  A 40 percent 
evaluation requires evidence of unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation is applicable for unfavorable ankylosis of 
the entire spine.  Id.  Note (1) provides that any associated 
objective neurologic abnormalities should be evaluated 
separately, under an appropriate diagnostic code.  Id.

Additionally, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  Under 
Diagnostic Code 5243, a 40 percent evaluation requires evidence 
of incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  A 
60 percent evaluation requires evidence of incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  Id.  Note (1) states that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome which requires bed rest prescribed 
by a physician and treatment by a physician.  Id.

The Veteran has indicated that he is seeking an increase to 50 
percent for his service-connected status post hemilaminectomy 
with debridement and degenerative changes of the lumbar spine, 
currently evaluated as 40 percent disabling.  The Board notes 
that the Veteran is currently in receipt of a separate 10 percent 
rating for right lower extremity radiculopathy.

Turning to the evidence, in a letter dated in October 2005, a VA 
physician indicated that he saw the Veteran as a patient at a VA 
Community Based Outpatient Clinic (CBOC).  The physician stated 
that the Veteran's medical problems included lumbar sacral spine 
degenerative arthritis, disc disease, and radiculopathy.  He 
further said that the Veteran continued to have lower back 
symptoms including restricted range of motion, pain, and an 
inability to sit or stand for any length of time.  The Veteran 
was unable to squat, crawl, or duck walk.  He was also unable to 
climb heights on ladders and could not bend over without pain.  
Recent radiographic studies showed degenerative changes and facet 
joint disease encroaching upon the lateral aspect of the spinal 
canal.  The Veteran was treated with opioid analgesics, rest, and 
therapy.  The physician said that in summary, the Veteran had a 
"failed back syndrome" which had become progressively worse 
over the years, rendering the Veteran medically disabled from any 
type of gainful employment whatsoever.  The physician based his 
opinion on his experience caring for the Veteran as a patient, 
physical examination, medical records, and the physician's 
expertise as a Board Certified Family Practice Physician.

The Veteran was provided a VA spine examination with a staff 
surgeon in January 2006.  The Veteran reported that after having 
back surgery he was not able to continue working and he was laid 
off.  He had been unemployed since 1987 and had undergone no 
further surgery.  The Veteran stated that he was seen by an 
orthopedic surgeon and fusion of the spine was recommended but 
the Veteran declined since the result, according to the surgeon, 
was 50 percent success.  At the time of the examination, the 
Veteran had constant pain which was aggravated with walking more 
than 100 feet and then he had to stop due to back pain.  He was 
not able to stand more than 10 to 15 minutes and had to rest.  
Sitting more than 10 minutes caused pain and he had to adjust his 
position frequently.  The Veteran was not driving due to back 
pain and was not able to sit without adjusting his position an 
average of every 10 minutes.  He had severe stiffness in the 
lower back and it usually took him 1 hour in the morning before 
he was able to walk.  He would take a hot shower and usually pain 
and stiffness improved.  He had fatigability as well as weakness 
in the lower back.  He was not able to lift more than 5 or 10 
pounds without pain.  During the daytime he tried to help his 
wife with housework.  He could not stand doing dishwashing.  He 
tried to vacuum but usually this was done by his wife since he 
was not able to do it more than a few minutes.  He saw his 
primary care physician at the CBOC an average of once per month 
and received medication.  The Veteran stated that he had periods 
of flare-ups with more pain and stiffness.  This happened an 
average of once or twice a week and each time lasted for a few 
hours.  During these flare-ups he stayed in bed and received 
medication.  He was not able to walk until the pain subsided.  He 
was not using any back brace but he used a cane for walking. He 
was not using any other mechanical assistance.  He stated that 
the pain was located in the lower back and extended to the right 
leg and foot.  He had numbness is the toes, especially in the 
right large toe.  

Upon physical examination, the Veteran seemed to be in mild 
distress due to back pain.  Examination of the lumbosacral spine 
showed that he was not able to walk with tip-toe or heel.  He 
walked slowly with the help of a cane.  There was a longitudinal 
scar in the lower spine measuring 17 by .5 cm, which was healed.  
There was no keloid formation, it was not adherent to the fascia, 
and was not sensitive to touch.  There was evidence of muscle 
spasm, especially on the right perivertebral region and 
manipulation of the spine in the L5-S1 area was slightly painful.  
Sensory to pin prick and touch in both lower extremities were 
5/5.  The knee jerks were bilaterally equal at 3/4, and ankle 
jerks were equal at 3/4.  No evidence of radiculopathy was found 
during this examination.  There was no evidence of muscle loss in 
either lower extremity.  Circumferences of the mid calves and mid 
thighs were each equal.  Straight leg raising bilaterally was 
positive at 30 degrees.  Range of motion testing of the lumbar 
spine revealed forward flexion was painless from 0 to 30 degrees 
and from 30 to 35 degrees with passive motion was very painful.  
Backward extension was painless from 0 to 10 degrees and from 10 
to 15 degrees with passive motion was painful.  Lateral flexion 
on the left and right were equal and painless from 0 to 10 
degrees and from 10 to 20 degrees were painful.  Rotation was 
painless from 0 to 10 degrees and from 10 to 15 degrees was 
painful.  During examination the Veteran had a facial impression 
of suffering pain.  The limitation in range of motion of the 
lumbar spine was primarily due to pain.  The Veteran was asked to 
do a few minutes of exercise in order to evaluate range of motion 
after use, but he was not able to do it and evaluation of range 
of motion after use was not done.  Evaluation of range of motion 
after flare-ups was also not feasible.

The examiner noted that the Veteran had a computed axial 
tomography (CAT) scan of the lumbar spine in August 2005 which 
reported spondylotic changes, hypertrophic degenerative changes 
of the vertebrae, and facet joint disease of L5-S1.  There was no 
evidence of significant disc bulging or herniation at any level.  
The diagnoses were of degenerative and spondylotic changes of the 
lumbar spine and status post hemilaminectomy and debridement with 
severe limitation in range of motion due to pain.

The claims file contains another letter, dated in January 2007, 
from the Veteran's physician at the VA CBOC.  The physician said 
that recently, the Veteran had been recommended to have fusion of 
the lumbar spine to help his constant pain, but since the success 
rate of this surgery is 50 percent the Veteran had declined this 
procedure at that time and the physician was in agreement with 
that decision.  The physician further stated that the Veteran had 
constant pain in his lower back.  He was only able to stand 10 to 
15 minutes without resting and had to continually change position 
while sitting.  The examiner said that the Veteran was able to 
lift no more than 10 to 15 pounds.  The Veteran had great 
difficulty just doing any type of chores around the house.  The 
examiner reported that physical examination showed that the 
Veteran walked with a limp and obviously with pain; bilateral 
straight leg raise was positive at 30 degrees; forward flexion 
was painful at 10 to 15 degrees and at 15 degrees with passive 
motion; backward extension was painful at less than 10 degrees 
and less than 10 degrees with passive motion; lateral flexion on 
the left and right was painful at less than 10 degrees; and there 
was decreased sensory in the right lower extremity to pinprick.  

The physician said that in summary, he had been caring for the 
Veteran over the prior four years at the VA clinic.  During that 
time, his lower back condition had worsened on a clinical basis 
and CAT scans of the lumbar spine done in 2004 and 2005 
documented a progressive worsening of his spine.  The Veteran's 
diagnoses were of lumbosacral spine disc disease, lumbar 
radiculopathy, degenerative arthritis of the lumbar spine, 
spondylotic changes, and bilateral L4-L5 facet joint disease 
encroaching upon the lateral aspect of the spinal canal.  The 
physician opined that the Veteran's lumbosacral spine disease had 
reached a point at which he was totally and permanently disabled 
due to the above medical conditions.  The opinion was based on 
having cared for the Veteran for the previous several years, and 
his years of clinical experience and as a Board Certified 
Physician in Family Practice.

A November 2007 VA examination for other conditions noted the 
Veteran's gait was antalgic with normal posture.  He sat 
crookedly in the chair to keep his weight shifted off the right 
side.  Examination of the lower extremities was significant for 
intact motor function bilaterally at all lumbar levels.  Deep 
tendon reflexes were 2+ and equal bilaterally.  Sensory 
examination was significant for right-sided diatheses to the 
distal anterolateral third of the thigh and in the posterior hip 
region.  The Veteran reported light touch in that region to be 
"prickly" in comparison to the left leg.  There was normal 
pinprick and vibratory sensation to lower extremities 
bilaterally.  There was positive straight leg raise on the right 
side at 60 degrees.  Waddell's testing was negative.  The 
diagnoses included right lower extremity radiculopathy in sciatic 
nerve distribution.  

VA outpatient treatment records dated from September 2005 through 
October 2007 show that the Veteran had ongoing complaints of pain 
in the low back and legs, for which the Veteran took medication.  
Upon examination, the lumbar spine was generally tender to 
palpation, and in February 2006, the Veteran was found to have 
decreased range of motion of the lumbar spine.  He was generally 
assessed to have lumbar spine disc disease, but ankylosis was 
never noted.  

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's status post hemilaminectomy with debridement 
and degenerative changes of the lumbar spine is appropriately 
evaluated as 40 percent disabling.  The objective findings of 
record do not reflect evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5240 (2010).  In this regard, the results of range of motion 
testing upon VA examination in January 2006 have shown that the 
Veteran had forward flexion to 30 degrees without pain and to 35 
degrees with passive motion which was very painful, as well as 
the ability to extend, rotate, and laterally flex his 
thoracolumbar spine.  Further, in January 2007, the Veteran's VA 
physician from the CBOC indicated that forward flexion was 
painful at 10 to 15 degrees and at 15 degrees with passive 
motion.  While the record documents that the Veteran does have 
very limited range of motion, clearly, his spine is not fixed.  
Thus, the Veteran is receiving the maximum evaluation assignable 
for limitation of motion of the lumbar spine.  Id.  As such, 
consideration of painful motion could not warrant a higher 
rating.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(implicitly holding that once a particular joint is evaluated at 
the maximum level in terms of limitation of motion, there can be 
no additional disability due to pain).

In addition, the clinical evidence fails to establish 
incapacitating episodes having a total duration of at least 6 
weeks during any twelve month period throughout the course of 
this appeal.  The Board notes that Veteran has endorsed flare-ups 
which he claims occur once or twice per week, last for a few 
hours, and require rest, and his physician at the CBOC has 
indicated that his treatment requires rest and has opined that 
the Veteran is totally and permanently disabled due to his lumbar 
spine conditions.  However, the Veteran has not claimed, and the 
evidence does not show, that such occurrences of flare-ups had a 
total duration of 6 weeks over a twelve month period.  Thus, a 
higher evaluation pursuant to Diagnostic Code 5243 based on 
incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.

With regard to Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine, the Board acknowledges the 
Veteran's complaints of pain radiating down his leg.  However, 
the Veteran has already been assigned a separate evaluation of 10 
percent for neurological impairment, radiculopathy, of the right 
lower extremity.  There are no additional described neurologic 
manifestations of his status post hemilaminectomy with 
debridement and degenerative changes of the lumbar spine that are 
separately ratable.  Thus, additional separate neurological 
ratings are not warranted.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1).

The Board has also considered the propriety of a separate rating 
for the Veteran's scar.  However, the evidence does not show the 
scar itself is deep, painful, or tender, and it was shown to be 
healed.  The scar is also not shown to be adherent, and is less 
than 929 square centimeters.  Thus, a separate rating under 38 
C.F.R. § 4.118 is not indicated.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2010).

In summary, the Board finds that the Veteran is not entitled to 
an evaluation in excess of 40 percent for his status post 
hemilaminectomy with debridement and degenerative changes of the 
lumbar spine at any time during the course of this appeal.

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology from his status post hemilaminectomy 
with debridement and degenerative changes of the lumbar spine and 
provide higher evaluations for additional neurological symptoms, 
for more severe intervertebral disc disease symptoms, and for 
ankylosis, none of which are currently shown by the evidence; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is not 
warranted.

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for status 
post hemilaminectomy with debridement and degenerative changes of 
the lumbar spine is denied.


REMAND

The evidence submitted in conjunction with the Veteran's claim 
for an increased rating for his lumbar spine condition included 
evidence suggesting the Veteran is unemployable due to his back 
condition.  Thus, the record raises the matter of his entitlement 
to a TDIU as a component of the claim for a higher rating for his 
back disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the Court of Appeals for Veterans Claims held that a TDIU claim 
is part of an increased rating claim when such claim is raised by 
the record.  

However, the RO has not adjudicated a claim for TDIU, nor has 
employment information been obtained.  Thus, on remand, 
appropriate development for a TDIU claim should be undertaken, 
including providing appropriate VCAA notice and having the 
Veteran complete a VA Form 21-8940.  After completing any 
appropriate development deemed necessary, the RO/AMC should 
consider adjudicate the claim for a TDIU, to include 
consideration on an extra-schedular basis if necessary.  See 38 
C.F.R. § 4.16. 

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  Furnish to the Veteran a VA Form 21-
8940, to enable him to file a formal 
application for a TDIU due to service-
connected disabilities.

2.  Provide the Veteran with appropriate 
VCAA notice concerning the information and 
evidence necessary to substantiate a claim 
for entitlement to TDIU.  

3.  After completing any additional 
development deemed necessary, the RO/AMC 
should adjudicate the claim for entitlement 
to TDIU, to include consideration on an 
extra-schedular basis if necessary.  If the 
benefit is denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case which 
includes the pertinent laws and regulations 
governing TDIU claims, and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board if in 
order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


